Title: John L. Sullivan to Thomas Jefferson, 17 January 1817
From: Sullivan, John L.
To: Jefferson, Thomas


          
            Sir
            Boston January 17th 1817
          
          At a period when the importance of internal improvements is peculiarly felt by the most respectable members of the community, it must be unnecessary to apologize for addressing to you a communication on the subject of canals and inland navigation.   Having had some practice in this pursuit, my experience & improvements may possibly become of use in Virginia.—
          my Father the late James Sullivan deceased originated the Middlesex Canal which connects Boston harbour with merrimack river; Having paid some attention in Europe to civil engineering, at his request I undertook to complete & put the Canal in operation, and construct some smaller works of the kind at the falls and in the rapids of the merrimack and have at length effectuated the object as far as Concord NH and made it useful especially by means of an Incorporated Company for the purpose of navigating the canal & river systematically, as on the Canals of Europe:—& altho in its infancy, this company carried fifteen hundred tons of merchandize into the country the last summer
           While at work on the river, I tried many experiments with a Steam boat of twenty horse power, in towing loaded boats upstream, conceiving that this power might be applied so as to require but a small draft of water, and that some advantage was to be gained from the reaction of the broken water or wake behind the preceeding boats. I was not disappointed in this expectation finding that while the steam boat was going at the rate of three miles an hour, with two boats loaded in tow, a man could draw those in tow up to the steam boat, and hold them there, while it would have required, while it would have required two horses to have carried them as fast separately
          Having been at considerable expense; & the laws of the United States, according patents for the application of a known power to a new and useful purpose, I took one out, tho’ not till after the question of right thereto, between the late Mr Fulton & myself, had been settled by arbitration under the authority of the Secretary of State had been settled in my favour.—   I have since made several improvements on the steam Engine, as I conceive, rendering it more simple for use on rivers.—
          It is obvious that the perpendicular action of the steam engine in common use renders it necessary that the boat should be very strong, and of course heavy—   To get rid of this, I place the Cylinder horizontally—and have devised a way to support the piston in its central situation, to prevent the packing from wearing unequally.—
          By this position amongst other advantages, I gain especially that of a direct action of the engine on the bottom of the river where it is Shallow & rapid, by means of poles. I have also several modes of acting upon the water with effect, better adapted to small boats than paddle wheels are—someof which I shall take the liberty of forwarding a description.—
          
          The experience of the incorporated company here is in favour of the formation of similar companies for the navigation of the Southern rivers. The capital and intelligence thus brought into this branch of business produces confidence in it—while it enables the proprietors to manage to more advantage.—The use of Steam Engine power, will liberate many men and cattle from the unproductive labour of the roads, and giving them back to agriculture. The facility of conveying produce to market of course raises its value at the plantation.—Our experience has demonstrated the importance of forming companies for the use of canals & rivers simultaniously with the construction of them—for if the transportation be left to individual enterprize, it will be slow, uncertain & inadequate to the wants of the country. The Income will be Small, & the works meanwhile fall into decay: but if every preparation be made, it is found that they become atonce good property and are kept up.—
          The Patent granted to me for the Steam tow boat was I conceive wanted as a kind of protection to the undertakers of this new-branch of business, requiring considerable capital, and in the outset incuring some risk.—& I shall be very happy if it should prove useful to any part of our common country.—
          Fully aware Sir how thoroughly occupied your time must be, I do not expect any more the honor of your attention to the subject of this letter than any further than it may in your hands subserve the general object—but I cannot be insensible how solicitously you regard the internal improvement of the Country ’tho’ declining an active part in the board of publick-works, created by Virginia for great & important purposes; nor to the eminent degree in which you are competent to judge of the probable utility of discoveries in the use of machinery.—I hope however it may not be
			 incompatible with your active pursuits to bestow as much reflection on this subject as you may think it deserves; and to mention the result of your thought to those of your friends, with whom you
			 may
			 happen to converse on subjects of this nature.—
          With the highest respect & consideration
          
             I am Sir Your most Obed Sert
            Jno L Sullivan
          
        